                                         Slip Op. 21-78
                UNITED STATES COURT OF INTERNATIONAL TRADE


 ZHEJIANG MACHINERY
 IMPORT & EXPORT CORP.,
                                                  Before: Gary S. Katzmann, Judge
                        Plaintiff,
                                                  Court No. 19-00039
        v.
                                                  PUBLIC VERSION
 UNITED STATES,

                        Defendant.


                                           OPINION

[The court affirms Commerce’s Remand Results.]
                                                                          Dated: June 23, 2021

Adams C. Lee, Harris Bricken Sliwoski LLP, of Seattle, WA, for plaintiff.

Kelly A. Krystyniak, Trial Attorney, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, of Washington, D.C., for defendant. With her on the confidential brief were
Brian M. Boynton, Acting Assistant Attorney General, Jeanne E. Davidson, Director, and L. Misha
Preheim, Assistant Director. Of counsel on the brief was Nikki Kalbing, Attorney, Office of the
Chief Counsel for Trade Enforcement & Compliance, U.S. Department of Commerce of
Washington, D.C. With them on the public version of the brief was John V. Coghlan, Deputy
Assistant Attorney General of the Federal Programs Branch, delegated the functions and duties of
the Acting Assistant Attorney General.

       Katzmann, Judge: The court returns to a case involving whether an exporter in a non-

market economy (“NME”) sufficiently established independence from government control to

qualify for a separate antidumping (“AD”) duty rate and whether nominal ownership of majority

shareholder rights by a labor union may prevent a company from rebutting a presumption of

government control. Before the court is Commerce’s Final Results of Redetermination Pursuant

to Court Remand (Dep’t Commerce Nov. 19, 2020), ECF No. 46 (“Remand Results”), which the

court ordered in Zhejiang Machinery Import & Export Corp. v. United States, 44 CIT __, 471 F.
Court No. 19-00039                                                                           Page 2
PUBLIC VERSION

Supp. 3d 1313 (2020) (“Zhejiang I”), so that Commerce could further explain its determination in

Tapered Roller Bearings and Parts Thereof, Finished or Unfinished, from the People’s Republic

of China: Final Results of Antidumping Duty Administrative Review; 2016–2017, 84 Fed. Reg.

6,132, 6,132–34 (Dep’t Commerce Feb. 26, 2019), (“Final Results”). On remand, Commerce

accepted previously rejected evidence, re-examined the record evidence related to the ability of

the majority shareholder’s government-affiliated labor union to control its activities, and continued

“to find that [Plaintiff] failed to demonstrate an absence of de facto government control over its

export activities and is therefore not eligible for a separate rate.” Remand Results at 2. Plaintiff

Zhejiang Machinery Import & Export Corporation (“ZMC”), an exporter of tapered roller bearings

and parts thereof (“TRBs”), 1 continues to challenge Commerce’s decision as unsupported by

substantial evidence and otherwise not in accordance with law. Pl. ZMC’s Cmts. on DOC’s

Remand Determination, Dec. 21, 2020, ECF No. 49 (“Pl.’s Br.”). Defendant the United States

(“Government”) requests that the court sustain Commerce’s Remand Results. Def.’s Resp. to

Cmts. on Remand Redetermination at 1, Feb. 8, 2021, ECF No. 54 (“Def.’s Br.”). The court

affirms Commerce’s Remand Results and enters judgment for the Government.

                                        BACKGROUND

       The court set out the relevant legal and factual background of the proceedings in further

detail in its previous opinion, Zhejiang I, 471 F. Supp. 3d at 1325–30. Information relevant to the

instant opinion is set forth below.

       In 2009, Commerce updated the AD duty rate on TRBs for the People’s Republic of China

to 92.84 percent, after first setting an AD duty on TRBs in 1987. See Tapered Roller Bearings and


1
 “TRBs are a type of antifriction bearing made up of an inner ring (cone) and an outer ring (cup).
Cups and cones sell either individually or as a preassembled ‘set.’” NTN Bearing Corp. of Am. v.
United States, 127 F.3d 1061, 1063 (Fed. Cir. 1997).
Court No. 19-00039                                                                           Page 3
PUBLIC VERSION

Parts Thereof, Finished or Unfinished, from the People’s Republic of China, 74 Fed. Reg. 3,987,

3,987–90 (Dep’t Commerce Jan. 22, 2009) (“the Order”); Tapered Roller Bearings and Parts

Thereof, Finished or Unfinished, from the People’s Republic of China, 52 Fed. Reg. 22,667 (Dep’t

Commerce June 15, 1987). In June 2017, Commerce published a notice of opportunity to request

review of the Order.     Antidumping or Countervailing Duty Order, Finding, or Suspended

Investigation: Opportunity to Request Administrative Review, 82 Fed. Reg. 26,441, 26,441–44

(Dep’t Commerce June 7, 2017).

       As summarized in the court’s previous opinion, during the review, ZMC applied for a

separate rate and submitted details of its ownership structure. Zhejiang I, 471 F. Supp. 3d at 1327.

ZMC stated it was entirely owned by its parent company, Zhejiang Sunny I/E Corp (“Sunny”). Id.

ZMC further noted that Sunny, in turn, was owned by Zhejiang Province Metal & Minerals Import

and Export Co., Ltd. and Sunny’s labor union, with the labor union as majority owner. Id.

Zhejiang Province Metal & Minerals Import and Export Co., Ltd., was fully owned by Zhejiang

International Business Group Co., Ltd., whose complete owner was the Zhejiang Provincial State-

owned Assets Supervision and Administration Commission (“SASAC”) -- an entity within the

Government of China (“GOC”). Id. ZMC also stated that Sunny’s labor union was listed as the

nominal owner of the majority of Sunny’s shares in Sunny’s Articles of Association (“Sunny’s

AoAs”) because the ultimate owners of those shares were members of Sunny’s employee stock

ownership committee (“ESOC”), which is not allowed legal personhood under Chinese law and

therefore could not be assigned shares. Id. Based on this information, Commerce preliminarily

determined that ZMC failed to demonstrate that the GOC lacked de facto control over its export

activities. See Tapered Roller Bearings and Parts Thereof, Finished and Unfinished, from the
Court No. 19-00039                                                                         Page 4
PUBLIC VERSION

People’s Republic of China: Preliminary Results and Intent to Rescind the Review in Part; 2016–

2017, 83 Fed. Reg. 32,263, 32,263 (Dep’t Commerce July 12, 2018) (“Preliminary Results”).

       ZMC then submitted a case brief that included, among other information, a revision of the

original translation of the ESOC’s Articles of Association (“ESOC Articles”) it had provided to

Commerce. Tapered Roller Bearings and Parts Thereof, Finished and Unfinished from the

People’s Republic of China: Case Br. at 3 (Aug. 23, 2018), P.R. 241, C.R. 158 (“Aug.

Submission”). This revised translation changed [[

                                                                           ]] whereas the original

translation indicated [[                                                       ]], Tapered Roller

Bearings and Parts Thereof, Finished and Unfinished from the People’s Republic of China:

Resubmission of Case Brief at Ex. 7 (Dec. 6, 2018), P.R. 255, C.R. 162. Commerce determined

that the brief included untimely factual information, rejected it, and allowed ZMC the opportunity

to submit a revised brief. 30th Administrative Review of Tapered Roller Bearings and Parts

Thereof, Finished and Unfinished from the People’s Republic of China: Rejection of Untimely-

Filed New Factual Information (Dec. 3, 2018), P.R. 253. Commerce then published its Final

Results on February 26, 2019, in which it maintained its decision that ZMC did not rebut the

presumption of government control.

       On March 25, 2019, ZMC initiated the instant litigation challenging Commerce’s Final

Results. Summons, ECF No.1; Compl., ECF No. 2. On August 21, 2020, the court concluded that

“Commerce failed to meet its obligation to consider corrective information and provide a reasoned

explanation for its determination.” Zhejiang I, 469 F. Supp. 3d at 1330. Thus, the court remanded

that conclusion to Commerce for further explanation. Id. at 1349. Commerce filed its Remand

Results on November 19, 2020, concluding that Zhejiang was still not eligible for a separate rate
Court No. 19-00039                                                                            Page 5
PUBLIC VERSION

and “is part of the China-wide entity with a weighted-average dumping margin of 92.84 percent.”

Remand Results at 9.2 Plaintiff Zhejiang filed comments on the Remand Results on December 21,

2020. Pl.’s Br. The Government replied in support of Commerce’s redetermination on February

8, 2021. Def.’s Br.

                      JURISDICTION AND STANDARD OF REVIEW

       The court has jurisdiction over this action pursuant to 28 U.S.C. § 1581(c). The standard

of review in this action is set forth in 19 U.S.C. § 1516a(b)(1)(B)(i): “[t]he court shall hold

unlawful any determination, finding or conclusion found . . . to be unsupported by substantial

evidence on the record, or otherwise not in accordance with law.” The court also reviews the

determinations pursuant to remand “for compliance with the court’s remand order.” See Beijing

Tianhai Indus. Co. v. United States, 39 CIT __, __, 106 F. Supp. 3d 1342, 1346 (2015) (citations

omitted).

                                          DISCUSSION

       When AD duties apply to goods from an NME country, “Commerce presumes that all

respondents to the proceeding are government-controlled and therefore subject to a single country-

wide [AD] duty rate.” Shandong Rongxin Imp. & Exp. Co. v. United States, 42 CIT __, __, 331

F. Supp. 3d 1390, 1394 (2018) (citing Dongtai Peak Honey Indus. Co. v. United States, 777 F.3d

1343, 1349–50 (Fed. Cir. 2015)). To rebut this presumption and receive a rate separate from the

country-wide rate, respondents must demonstrate that the government lacks both de jure and de

facto control over their activities. Id. A respondent may show an absence of de facto government

control by establishing that it does each of the following: “(1) sets its prices independently of the


2
 Many citations are to confidential filings for clarity in explaining the timeline of events. Public
versions, occasionally filed at later dates, are available on the public docket with corresponding
pagination.
Court No. 19-00039                                                                             Page 6
PUBLIC VERSION

government and of other exporters, (2) negotiates its own contracts, (3) selects its management

autonomously, and (4) keeps the proceeds of its sales (taxation aside).” Id. (citing AMS Assocs.

v. United States, 719 F.3d 1376, 1379 (Fed. Cir. 2013)). If a respondent fails to demonstrate its

independence, which it has the burden of establishing, Commerce may deny it a separate rate and

instead apply the country-wide AD rate. Id. (citing Dongtai Peak Honey, 777 F.3d at 1350).

       In its previous opinion, the court remanded the Final Results to Commerce. Specifically,

the court remanded to Commerce

       its determination that ZMC failed to establish an absence of de facto government
       control over its activities to: (1) consider the revised translation; (2) address how
       the labor union had the potential to exercise majority shareholder rights in light of
       the ESOC; and (3) address how the revised translation impacts its analysis.

Zhejiang I, 471 F. Supp. 3d at 1349. The court based this remand order on several conclusions

indicating that Commerce’s decision was not supported by substantial evidence. First, the court

concluded that Commerce abused its discretion in rejecting ZMC’s revised translation of the ESOC

Articles, and that because “the revised translation in ZMC’s August Submission calls into question

a major component of Commerce’s response to ZMC, and Commerce itself indicated its reliance

on the ‘accuracy’ of the original translation, the rejection undermines the accuracy of Commerce’s

final determination.” Id. at 1335. Second, the court concluded that “Commerce failed to

adequately address the argument that the labor union cannot exercise majority shareholder rights

because the ESOC does,” and thus failed to adequately address conflicting evidence. Id. at 1347–

48. Third, the court concluded that, because Commerce improperly rejected ZMC’s revised

translation, it did not adequately explain whether the ESOC and the labor union are connected such

that there was a potential for government control. Id. at 1348–49.

       However, the court upheld Commerce’s determination that “that the GOC can control labor

union activity through the ACFTU and that Sunny’s labor union had sufficient activities that the
Court No. 19-00039                                                                           Page 7
PUBLIC VERSION

ACFTU could influence.” Id. at 1346. The court explained that ZMC failed to rebut or provide

sufficient detracting evidence for Commerce’s explanation of GOC’s ability to influence Sunny’s

labor union because: “(1) the ACFTU has a ‘legal monopoly on all trade union activities;’ (2)

‘[t]he Chinese government prohibits independent unions;’ and (3) the ACFTU ‘preside[s] over a

network of subordinate trade unions.’” Id. at 1344 (quoting 30th Administrative Review of the

Antidumping Duty Order on Tapered Roller Bearings and Parts Thereof, Finished and Unfinished,

from the People’s Republic of China: China’s Status as a Non–Market Economy at 21 (Dep’t

Commerce Oct. 26, 2017), P.R. 226 (“NME Status Memo”)). Finally, the court noted that it took

“no position on the issue of whether, with more robust analysis, explanation, and consideration of

the evidence, Commerce’s determination may be supported by substantial evidence.” Id. at 1349.

          On remand, Commerce, “under respectful protest,” “accepted ZMC’s revised translation

of Articles 1 and 2 of the ESOC’s [Articles].” Remand Results at 10. Upon reconsideration of the

record, Commerce nevertheless concluded that “other record evidence demonstrates a connection

between the labor union and the ESOC” and, therefore, Zhejiang had not rebutted its presumption

of de facto government control. Id. Specifically, Commerce cited Article 20 3 of the ESOC

Articles, which indicated a “[[                                                                 ]].”

Id. Commerce also cited to record evidence of Zhejiang’s ownership structure indicating “that the

individual shareholders who exercise majority rights . . . are also labor union members.” Id. at 11.

Contrary to ZMC’s claims before Commerce, Commerce noted that it does not distinguish between

labor union membership and labor union leadership “because the GOC has the ability to control

labor union members to the same extent as labor union leaders, and collectively, these individuals,


3
    Article 20 states: [[

                                            ]]. Remand Results at 10 (citation omitted).
Court No. 19-00039                                                                          Page 8
PUBLIC VERSION

who are members of the labor union, direct [[                ]] of the equity ownership of Sunny

through the ESOC.” Id. at 12. Thus, Commerce concluded that notwithstanding ZMC’s claims

that the ESOC was the true majority shareholder of ZMC, the “GOC can exercise control over the

ESOC through its labor union members and, consequently, exercise control over Sunny,”

specifically through influencing the composition of the board of directors and management. Id. at

14. In short, Commerce concluded that, “[b]ecause ZMC is wholly owned by Sunny, the GOC

can, through Sunny, in turn exercise influence over ZMC’s selection of management and export

activities,” and thus that ZMC failed to rebut the presumption of government control. Id.

       ZMC challenges Commerce’s Remand Results as unsupported by substantial evidence.

ZMC claims that Commerce “changed its position and relies almost entirely on the argument that

the [Chinese Community Party (“CCP”)] controlled Sunny because all of the individual owners of

Sunny’s ESOC were also members of Sunny’s labor union.” Pl.’s Br. at 2–3. First, ZMC contends

that Commerce’s determination that the labor union can control ESOC is not supported by the

record because the ESOC and its members constitute a distinct organization unrelated to the GOC

or the labor union. Id. at 5–8. Similarly, ZMC argues that the overlapping membership between

Sunny’s labor union and the ESOC is insufficient to support Commerce’s finding of potential de

facto control because, “[a]lthough union members can perhaps be controlled by union leaders for

union activities,” there is no basis “to conclude that union control over union members extends to

non-union activities.” Id. at 14. ZMC also argues that Commerce’s reliance on Article 20 to

support its conclusion that Sunny’s labor union and the ESOC were connected is insufficient

because, as ZMC explains, “Article 20 . . . merely allows labor union members to become members

of Sunny’s ESOC,” but does not require as much. Id. at 15. Thus, ZMC argues that Commerce’s

reliance on Article 20 ignores that “Articles 19 and 21 demonstrate that the Sunny labor union has
Court No. 19-00039                                                                          Page 9
PUBLIC VERSION

no authority to appoint ESOC members, nor to require the ESOC members be members of the

labor union.” Id. Finally, ZMC argues that the Remand Results “would fundamentally alter the

legal standard that [Commerce] uses for its separate rates analysis,” by basing its finding on “any

linkage to a CCP entity.” Id. at 22; see also id. at 10–11.

       The Government responds that the Remand Results “focused on connections between

Sunny’s labor union and its ESOC and identified additional record evidence . . . that demonstrated

such linkages.” Def.’s Br. at 10–11. Specifically, the Government points to Commerce’s

discussion and analysis of the complete overlap of ESOC members and labor union members, as

well as Article 20 of the ESOC Articles. Id. at 12–13. Thus, the Government contends that

“Commerce has cited to record evidence demonstrating that[,] even if the ESOC does actually

exercise majority shareholder rights,” overlapping membership in the ESOC and the labor union

results in the potential for the GOC to control Sunny through the ESOC. Id. at 13. Additionally,

the Government denies ZMC’s contention that Commerce changed its position from its original

decision, but instead claims that Commerce “provided additional evidence . . . that demonstrates

the labor union is not simply a nominal shareholder with no ability to control Sunny, but rather

has the actual ability to exercise majority shareholder rights within Sunny through the common

membership of the individual shareholders of Sunny’s ESOC with Sunny’s labor union.” Id. at

14. Finally, the Government contests ZMC’s contention that ESOC members act in their personal

capacity unconnected to their labor union membership by pointing the nature of Commerce’s de

facto analysis as a rebuttable presumption and explaining that overlapping membership means that

“the GOC has the ability to override the actions that union members might individually take if they

were free of government control.” Id. at 18. Thus, the Government argues that Commerce

reasonably determined that there was de facto government control because of these indicators of
Court No. 19-00039                                                                       Page 10
PUBLIC VERSION

“a high degree of coordination between the labor union and the ESOC” and that “Commerce makes

no such distinction between union members as individuals or a group in terms of the relative

authority the GOC is able to exert.” Id. at 23.

       The court concludes that Commerce’s Remand Results are supported by substantial

evidence and in accordance with law. First, Commerce complied with the court’s remand

instructions by accepting ZMC’s revised translation and further identifying and explaining how

the record evidence shows an ability by the GOC to control Sunny through the ESOC and Sunny’s

labor union. The court does not agree with ZMC that Commerce failed to address its argument

“that the GOC does not have the ability to control the ESOC because the GOC cannot control

individuals to the same extent as an entity.” Pl.’s Br. at 4. Commerce specifically explained the

ability of the ACFTU to influence labor unions and their members via reference to the NME Status

Memo. Remand Results at 28. Further, Commerce explained that “ZMC’s effort to distinguish

labor union membership from labor union leadership mischaracterizes the issue by attempting to

minimize the influence [the] GOC is able to exert through the ACFTU over all labor unions and

their members, regardless of leadership hierarchy within a labor union.” Id. Thus, Commerce

specifically addressed and explained this aspect of its decision and concluded that “the GOC has

the ability to control labor union members to the same extent as labor union leaders [and that]

[b]ecause each of the . . . members of Sunny’s ESOC are also members of its labor union, the

ACFTU has the ability to exert control over the ESOC and influence the votes of all labor union

members of the ESOC.” Id. Commerce’s conclusion that ZMC did not rebut the presumption was

based on substantial evidence, including reasonable inferences about that evidence.          See

Suramerica de Aleaciones Laminadas, C.A. v. United States, 44 F.3d 978, 985 (Fed. Cir. 1994)

(stating that Commerce’s findings may be supported by substantial evidence despite the existence
Court No. 19-00039                                                                       Page 11
PUBLIC VERSION

of “contradictory evidence or evidence from which conflicting inferences could be drawn”

(quoting Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). As requested by the court,

Commerce adequately explained that record evidence indicating that Sunny’s government-

affiliated labor union and the members of the ESOC are intertwined. See Zhejiang I, 471 F. Supp.

3d at 1346–49.

       Second, the court is unpersuaded by ZMC’s additional challenges to the Remand Results.

ZMC’s arguments are largely based on its disagreement with Commerce’s separate rate analysis,

which presumes that an entity is subject to potential or actual government control unless a

respondent can rebut that presumption by showing independence in each of four indicators

analyzed by Commerce. See Shandong Rongxin Imp. & Exp. Co., 331 F. Supp. 3d at 1394. ZMC

argues that Commerce’s Remand Results attempt to transform this standard into “an irrebuttable

presumption that could never be overcome.”       Pl.’s Br. at 3. However, ZMC’s arguments

erroneously reverse the burden of rebutting the presumption of government control by arguing that

Commerce needed to have shown more direct evidence of actual control above the evidence relied

upon. See, e.g., id. at 16 (arguing that Commerce “[h]as [n]ot [r]ebutted” record evidence that

undermines its conclusion).

       Commerce’s conclusion that ZMC failed to rebut the presumption of de facto government

control through the connection between Sunny’s labor union and the ESOC does not require a

showing of actual control, but simply a potential for government control. See Sigma Corp. v.

United States, 117 F.3d 1401, 1405–06 (Fed. Cir. 1997). ZMC’s argument that “[t]he record

shows that the Sunny employees are ultimately individuals acting in their capacity as employee

members in the ESOC,” Pl.’s Br. at 9, is unpersuasive because it fails to show that Sunny’s

employees could not act in the interests of the labor union when acting on behalf of the ESOC.
Court No. 19-00039                                                                         Page 12
PUBLIC VERSION

Rather, record evidence showing that there is complete overlap between Sunny’s labor union and

the ESOC members, that Sunny’s labor union registers as the nominal shareholder on behalf of

the ESOC, and that both the ESOC and Sunny’s labor union exist under the same corporate

umbrella reasonably supports the conclusion that there exists a potential for the GOC, through

Sunny’s labor union, to control the ESOC and Sunny. Remand Results at 28; see also Def.’s Br.

at 23.    Furthermore, ZMC’s contention that Commerce must separately examine whether

individuals are acting as labor union members or as ESOC members is not administrable,

particularly where other evidence supports the two groups’ affiliation. In response to ZMC’s

comments on the draft remand results, Commerce also explained that its separate rate inquiry

always includes analysis of affiliations of top shareholders and connections to CCP membership

or leadership because of its need to determine “any ability to control, or possess an interest in

controlling, the operations of the company” by an NME government. Remand Results at 21

(citation omitted). Thus, because the burden is on a separate rate applicant to show that there is

no potential for government control, ZMC’s various arguments that Commerce needed to show

actual control are unpersuasive.

         Because the remainder of ZMC’s arguments rest on this mischaracterization of

Commerce’s de facto government control analysis and the contention that Commerce should have

analyzed the actions of the activities of overlapping ESOC and labor union members separately,

the court is unpersuaded by and declines to address those additional arguments. In short, the court

concludes that Commerce’s Remand Results can be upheld as supported by substantial evidence,

in accordance with law and the court’s remand instructions.
Court No. 19-00039                                                                Page 13
PUBLIC VERSION

                                           CONCLUSION

       For the reasons stated, the court sustains Commerce’s Remand Results. Judgment will

enter accordingly in favor of Defendant.

       SO ORDERED.

                                                        /s/ Gary S. Katzmann
                                                        Gary S. Katzmann, Judge
Dated: June 23, 2021
       New York, New York
